Case: 18-50757      Document: 00514984323         Page: 1    Date Filed: 06/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-50757                             FILED
                                  Summary Calendar                        June 5, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIA ANGELICA CASTANEDA-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-73-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Maria Angelica Castaneda-Garcia appeals the 30-month sentence she
received following her guilty-plea conviction for aiding and abetting the
transportation of illegal aliens, in violation of 8 U.S.C. § 1324. She challenges
the district court’s assessment of a four-point offense-level increase, pursuant
to U.S.S.G. § 2L1.1(b)(4), due to the offense involving the transportation of an
unaccompanied minor, as well as the district court’s failure to reduce her


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50757     Document: 00514984323     Page: 2   Date Filed: 06/05/2019


                                  No. 18-50757

offense level by two points under U.S.S.G. § 3E1.1 for acceptance of
responsibility.
      This court reviews the district court’s interpretation and application of
the Sentencing Guidelines de novo and its findings of fact for clear error.
United States v. Johnson, 619 F.3d 469, 472 (5th Cir. 2010). “A factual finding
is not clearly erroneous as long as it is plausible in light of the record read as
a whole.” United States v. Ruiz-Hernandez, 890 F.3d 202, 212 (5th Cir. 2018)
(internal quotation marks and citation omitted), cert. denied, 139 S. Ct. 278
(Oct. 1, 2018).
      Section 2L1.1(b)(4) provides for a four-level increase to a defendant’s
base offense level “[i]f the offense involved the smuggling, transporting, or
harboring of a minor who was unaccompanied by the minor’s parent, adult
relative, or legal guardian.” U.S.S.G. § 2L1.1(b)(4). The Presentence Report
(PSR) based its finding that one of the aliens Castaneda-Garcia transported
was an unaccompanied minor on investigative reports and information
provided by the Government establishing the following: that one of the aliens
was under the age of 18 at the time of the offense; that he was deported without
being prosecuted for immigration offenses (the usual course for juvenile
aliens); that he was from Guatemala, whereas the other seven aliens in
Castaneda-Garcia’s vehicle were from Mexico; and that none of the other aliens
shared a common name with him, meaning that there was no indication that
they were related.    Castaneda-Garcia presented no evidence to rebut the
findings in the PSR, and she points to nothing in the record to support her
argument that the findings are materially unreliable or untrue. Consequently,
she fails to show that the district court’s finding that her offense involved an
unaccompanied minor, based on the unrebutted evidence in the PSR, was
clearly erroneous. See Ruiz-Hernandez, 890 F.3d at 212; see also United States



                                        2
    Case: 18-50757    Document: 00514984323     Page: 3   Date Filed: 06/05/2019


                                 No. 18-50757

v. Ruiz, 621 F.3d 390, 396 (5th Cir. 2010); United States v. Rodriguez, 602 F.3d
346, 363 (5th Cir. 2010).
      Castaneda-Garcia additionally contends that the district court erred in
denying her credit for acceptance of responsibility, urging that she truthfully
admitted her guilt, did not falsely deny any relevant conduct, and voluntarily
terminated all criminal conduct.    A defendant may receive a reduction in
offense level pursuant to § 3E1.1 if she “clearly demonstrates acceptance of
responsibility for [her] offense.” U.S.S.G. § 3E1.1(a). It is the defendant’s
burden to show that the reduction is warranted. United States v. Watson, 988
F.2d 544, 551 (5th Cir. 1993). “While the district court’s findings under the
sentencing guidelines are generally reviewed for clear error, a determination
whether a defendant is entitled to an adjustment for acceptance of
responsibility is reviewed with even greater deference.”      United States v.
Buchanan, 485 F.3d 274, 287 (5th Cir. 2007). We will affirm the district court’s
decision not to grant a defendant a reduction for acceptance of responsibility
unless that decision is “without foundation.” United States v. Juarez-Duarte,
513 F.3d 204, 211 (5th Cir. 2008) (internal quotation marks and citation
omitted).
      The district court refused to award Castaneda-Garcia a two-level
reduction under § 3E1.1 because her plea was not timely, noting that she was
arrested on February 20, 2018, missed multiple court-imposed deadlines for
pleading guilty, and waited until May 31, 2018, days before trial, to plead
guilty, requiring the Government to expend resources preparing for trial.
Castaneda-Garcia has not shown that the district court’s refusal to award a
§ 3E1.1 reduction due to her untimely plea was without foundation. See United
States v. Diaz, 39 F.3d 568, 572 (5th Cir. 1994) (upholding a district court’s
consideration of the timeliness of the defendant’s plea in denying a reduction



                                       3
    Case: 18-50757    Document: 00514984323     Page: 4   Date Filed: 06/05/2019


                                 No. 18-50757

for acceptance of responsibility); U.S.S.G. § 3E1.1 cmt. n.1(H); see also Juarez-
Duarte, 513 F.3d at 211.
      Accordingly, appellant’s sentence is AFFIRMED.




                                       4